A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
concurring.
I join in the opinion of the majority. I recognize that there is a need for further, more explicit findings by the Administrative Law Judge. However, I am confident that as a matter of law the allegations of the amended complaint are sufficiently broad to permit the government to introduce evidence concerning the company’s practices prior to the date of the inspection, and for the Administrative Law Judge to consider the activities prior to the date of the inspection in order to ascertain whether the conduct on April 28 was a serious violation under 29 U.S.C. § 666(j).